Citation Nr: 0100705	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for narcolepsy, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for pelvic 
inflammatory disease.

4.  Entitlement to an increased evaluation for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to July 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on January 
4, 1999.  A transcript of that hearing has been associated 
with the record on appeal.

The issues of entitlement to an increased evaluation for 
narcolepsy and compensable evaluations for peptic ulcer 
disease and pelvic inflammatory disease will be addressed in 
the REMAND section of this decision.

The appellant's claim of entitlement to a total rating based 
on individual unemployability due to service connected 
disability, raised by the appellant's representative in its 
November 2000 written brief presentation, is referred to the 
RO for appropriate development.



FINDINGS OF FACT

1.  None of the recent readings of the appellant's blood 
pressure indicated that her diastolic pressure was 110 or 
greater.

2.  None of the recent readings of the appellant's blood 
pressure indicated that her systolic pressure was 200 or 
greater.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA outpatient treatment records show recent blood pressure 
readings of 150/90 on August 10, 1995, 144/94 on March 21, 
1996, 146/80 on June 13, 1996, 136/74 on October 3, 1996, 
156/82 on January 9, 1997, 134/82 on January 27, 1997, 123/68 
on February 26, 1998, 136/80 on April 2, 1998, 150/76 on May 
5, 1998, and 132/72 on November 3, 1998.

At an April 1997 VA gynecological examination, the appellant 
reported that she took continuous medication in order to 
control her high blood pressure.  The appellant's blood 
pressure was 126/72 when sitting, 132/71 when standing, and 
122/70 when lying down.  The examiner diagnosed essential 
hypertension, controlled on antihypertensive medication, 
without evidence of enlargement of the heart.

VA has a duty to assist the veteran in the development of 
facts pertinent to her claims.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 
2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. § 3.103 (2000).  In this case, there is no 
indication of additional relevant records that the RO has 
failed to obtain.  The RO arranged for a VA examination of 
the appellant.  No further assistance is necessary to 
substantiate the appellant's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(holding that, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  Having determined that the 
duty to assist has been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2000).

The appellant's hypertension is evaluated currently as 10 
percent disabling under Diagnostic Code 7101.

Recent regulatory changes have amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating diseases of the arteries and veins.  
This amendment to the Schedule became effective January 12, 
1998, during the pendency of this appeal.  See 62 Fed. 
Reg.65207 through 65224 (December 11, 1997).  VA must apply 
the version of 38 C.F.R. Part 4 that is more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the old criteria, Diagnostic Code 7101 provides that a 
10 percent evaluation requires diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic blood pressure of predominantly 110 or more with 
definite symptoms.  A 40 percent evaluation is warranted for 
diastolic blood pressure of predominantly 120 or more with 
moderately severe symptoms.  A 60 percent evaluation is 
warranted for diastolic blood pressure of predominantly 130 
or more with severe symptoms.  When continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent is assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).

Under the amended criteria, Diagnostic Code 7101 provides a 
10 percent rating for diastolic pressure predominantly 100 or 
more, for systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.  A 20 percent 
evaluation requires diastolic blood pressure of predominantly 
110 or more or systolic pressure of predominantly 200 or 
more.  A 40 percent evaluation is warranted for diastolic 
blood pressure of predominantly 120 or more.  A 60 percent 
evaluation is warranted for diastolic blood pressure of 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2000).

The revised criteria are more favorable to the appellant's 
claim as they based solely upon the predominant diastolic or 
systolic blood pressure rather than required thresholds of 
both diastolic blood pressure and additional symptoms.

However, even under the revised criteria, the preponderance 
of the evidence is against the appellant's claim for an 
increased disability evaluation.  None of the recent readings 
of the appellant's blood pressure indicated that her 
diastolic pressure was 110 or greater.  Her highest recent 
reading was 94 in March 1996.  The appellant has had numerous 
blood pressure readings with diastolic pressure below 110.  
Therefore, the appellant's diastolic blood pressure is not 
predominantly 120 or greater.  Similarly, the appellant's 
systolic blood pressure is not predominantly 200 or greater.  
None of the recent readings of the appellant's blood pressure 
indicated that her systolic pressure was 200 or greater.  Her 
highest recent reading was 156, on January 9, 1997.  The 
appellant has had numerous blood pressure readings with 
systolic pressure below 200.  The criteria for disability 
evaluation greater than 10 percent are not met.


ORDER

An increased disability evaluation for hypertension is 
denied.





	(CONTINUED ON NEXT PAGE)


REMAND

1.  Narcolepsy

At the January 1999 hearing, the appellant testified that she 
was unable to obtain employment because of her narcolepsy.  
The appellant's narcolepsy is rated under Diagnostic Code 
8108.  Diagnostic Code 8108 provides that narcolepsy should 
be rated as petit mal epilepsy.  A note following the 
diagnostic codes for epilepsy, including Diagnostic Code 8911 
for petit mal epilepsy, cautions rating specialists that an 
epileptic may find employment and rehabilitation difficult to 
attain because of employer reluctance to the hiring of the 
epileptic.  The note adds that, in a case with a definite 
history of unemployability, an economic and social survey 
should be conducted to ascertain whether the epilepsy is the 
determining factor in the veteran's inability to obtain 
employment.  No such survey has been conducted.  The Board 
cannot ascertain a basis for applying the provisions of the 
note to epilepsy but not to narcolepsy.  Further, in a 
September 1996 statement, the appellant requested a social 
and industrial survey to assess the industrial impact of her 
narcolepsy.  Accordingly, a social and industrial survey 
should be conducted.

At an April 1997 VA gynecological examination, the examiner 
did not note the frequency of narcoleptic episodes.  
Evaluation of narcolepsy under Diagnostic Code 8911 for petit 
mal epilepsy requires information about the frequency and 
severity of narcoleptic episodes.  At the January 1999 
hearing, the appellant testified that she experienced between 
nine and twelve episodes per day.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  A complete and 
current examination of the appellant should be conducted.

Further, at the January 1999 hearing, the appellant testified 
that she had applied previously for Social Security 
disability compensation.  However, records from the Social 
Security Administration have not been obtained.  The RO 
should arrange to obtain these records on remand.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096,      (2000) (to be codified at 38 U.S.C. 
§ 5103A); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Martin v. Brown, 4 Vet. App. 136 (1993) (not only 
must the final Social Security Administration decision be 
obtained, but all records upon which that decision was based 
must be obtained as well).


2.  Peptic ulcer disease

Regulations note that "peptic ulcer" is not sufficiently 
specific for rating purposes.  38 C.F.R. § 4.110 (2000).  The 
appellant's peptic ulcer disease is currently rated under 
Diagnostic Code 7304 for gastritis; however, the appellant's 
claims folder contains medical records indicating that an 
esophagogastroduodenoscopy, conducted at the VA medical 
center in Birmingham, Alabama, had shown duodenitis.  A 
complete and current VA examination should be obtained in 
order to determine the symptoms of the appellant's service 
connected peptic ulcer disease.  Further, records from the VA 
medical center in Birmingham, Alabama, are not contained in 
the appellant's claims folder.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  These records should be obtained.


3.  Pelvic inflammatory disease

At an April 1997 VA gynecological examination, the examiner 
noted that the appellant had undergone a salpingectomy by 
laparotomy in 1981 and had had a second surgery of 
salpingectomy, including removal of the ovary on the right 
side, done in 1991.  The examiner noted that the reason for 
the tube resection was recurrent history of pelvic infection.  
The examiner noted also that the appellant took progesterone 
for her pelvic surgery.  The examiner noted also that the 
appellant took progestin and estrogen medication.  The 
examiner diagnosed history of pelvic inflammatory disease in 
the past, resolved at this time.  The appellant's service-
connected pelvic inflammatory disease is evaluated under 
Diagnostic Code 7614 for disease, injury, or adhesions of the 
fallopian tube (including pelvic inflammatory disease (PID)).  
Under that diagnostic code, a noncompensable rating is 
assigned where symptoms do not require continuous treatment.  
Where symptoms require continuous treatment, a 10 percent 
rating is warranted.  Where symptoms are not controlled by 
continuous treatment, a 30 percent rating is warranted.  
38 C.F.R. § 4.116, Diagnostic Code 7614 (2000).  It is 
unclear whether the appellant's medications were prescribed 
to control symptoms of pelvic inflammatory disease.  A 
complete and current VA examination should be obtained in 
order to determine the severity of the appellant's service 
connected pelvic inflammatory disease.  

Accordingly, the case is REMANDED for the following 
additional development:

1.  The RO should request medical records 
for treatment of the appellant from the 
VA medical centers in Birmingham, 
Alabama.  All records maintained are to 
be requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  The RO should 
associate all records and responses with 
the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The appellant should be afforded a VA 
gastroenterological examination to 
determine the severity of the appellant's 
service-connected peptic ulcer disease.  
The claims folder should be made 
available to the examiner for review 
before the examination.  If the appellant 
has multiple diagnoses, the examiner is 
requested differentiate which symptoms 
are related to the appellant's service-
connected peptic ulcer disease.

4.  The appellant should be afforded a VA 
gynecological examination to assess the 
severity of her service-connected pelvic 
inflammatory disease.  The claims folder 
should be made available to the examiner 
for review before the examination.  In 
addition to evaluating the symptoms of 
the appellant's pelvic inflammatory 
disease, the examiner is requested to 
note whether the scar from the 
appellant's 1981 surgery is poorly 
nourished with repeated ulceration, 
tender and painful on objective 
demonstration, or limits the function of 
any affected part.

5.  The appellant should be afforded a VA 
neurological examination to evaluate the 
severity of the appellant's service-
connected narcolepsy.  The claims folder 
should be made available to the examiner 
for review before the examination.  If 
the number of episodes per day cannot be 
ascertained for adequate rating purposes, 
a period of observation and evaluation 
should be considered.

6.  The appellant should be afforded a VA 
social and industrial survey to assess 
her employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.  The note, pertaining to epilepsy 
and unemployability, following the 
diagnostic codes for the epilepsies 
should be used as a guide in conducting 
survey.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

If any of the benefits sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



